DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-4, 6-10, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0187554, “Lee”) in view of Do et al. (US 2009/0316095, “Do”).
Regarding claims 1, 7, and 13, Lee teaches an OLED typed display device having an optical laminate disposed on the viewing side ([0062]), wherein the optical laminate includes a polarizer, a first retardation layer, and a liquid crystalline optical film (e.g., [0067] – [0072], Figs. 4 and 5) that may be used as an anti-reflection polarizing plate of an OLED type device ([0072]). Lee teaches that the first retardation film may have a slow axis that is parallel to the absorption axis of the polarizer ([0070]) and teaches that the slow axis of the second optical film may be 35 degrees from the slow axis of the first retardation film ([0072]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05. While Lee does not specifically teach that the structure is a circular polarizer, a polarizer with an underlying quarter wave plate would function to circularly polarize light (e.g., [0063]).	Lee fails to teach specifically that the first and second films are A plates. In the same field of endeavor of compensation films for use in display devices (e.g., [0003] – [0013]), Do teaches to use a negative and positive A plate adjacent to a polarizer and over a display panel in order to improve the contrast ratio and side viewing angle for the underlying device ([0074] – [0078], [0206]). Do additionally teaches that the A plates may have in plane retardations reading on the claimed ranges on the order of 550 nm (e.g., [0019], [0020], wherein for a green wavelength of light, which would include 550 nm, the 
Regarding claims 2, 8, Do additionally teaches that the A plates may have in plane retardations reading on the claimed ranges, for example, wherein for a green wavelength of light, which would include 550 nm, a negative A-plate would have in plane retardations between 59 and 103 nm ([0019]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 3, 9, and 14, modified Lee (Do) additionally teaches that the positive A-plate may have a reverse wavelength dispersion ([0033]). 
Regarding claims 4, 10, 15, and 16, Do additionally teaches that the A plates may have in plane retardations reading on the claimed ranges, for example, wherein for a green wavelength of light, which would include 550 nm, a positive A-plate would have in plane retardations between 84 and 127 nm ([0020]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 6, 12, and 20, Lee teaches that the retardation film may be a liquid crystal film ([0063]) and teaches that the optical film may be made of liquid crystalline material (TN film, [0043], [0044]). It should be noted that claims 6, 12, and 12 include product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.

Claims 5, 11, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Do as applied to claims 1-4 and 7, above, and further in view of Suemasu et al. (US 2006/0221282, “Sumasu”).
Regarding claims 5, 11, and 17-19, while Lee teaches that the TN liquid crystalline film may have a thickness of less than 10 micrometers (Lee, [0023]), Lee fails to teach that the other retardation film has a thickness of 10 micrometers or less. In the same field of endeavor of liquid crystalline optical films (e.g., [0001], [0002]), Suemasu teaches that a suitable thickness for an optical film is on the order of from 0.1 to 5 micrometers in order to balance optical properties with stability of the layer ([0035]). It therefore would have been obvious to have adjusted the thickness of the optical layers of modified Lee to within the range of from 0.1 to 5 micrometers in order to balance optical properties with stability of the layer ([0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ge et al. (US 2008/0309854) teaches the combination of positive and negative A-plates similar to those presently claimed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782